Citation Nr: 1735300	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-30 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from    an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that a letter was sent to the Veteran's representative on May 30, 2017 accepting his withdrawal of representation of the Veteran.  However, the May 23, 2017 letter withdrawing from representation actually pertained to a different client of Mr. Kazmierczak's, not to the Veteran.  The document appears to have been inadvertently faxed to VA with documents pertaining to the Veteran.  After  the May 23, 2017 letter, Mr. Kazmierczak represented the Veteran at his Board hearing.  Accordingly, it does not appear that Mr. Kazmierczak has withdrawn   from representing the Veteran in this case, and will be considered to be the Veteran's representative at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims. 

The Veteran underwent a VA examination in April 2014 in connection with his claims for service connection.  With respect to the Veteran's low back claim, the examiner opined that the condition was less likely as not caused by the Veteran's 1983 in-service motor vehicle accident.  In support, the examiner explained that the Veteran was restrained at the time of the accident, he did not complain of low back pain when he got to the emergency room, and he did not have back pain by his own admission until 1986, three years later.  With respect to the Veteran's cervical spine claim, the examiner also provided a negative nexus opinion that the Veteran's cervical spine condition was related to the in-service motor vehicle accident based in part on the fact that the Veteran did not have any ongoing neck pain after service until 1986.  

However, the Veteran has reported the he did not seek medical help until 1986 because he did not have insurance and sought medical help in 1986 because the   pain was bad so he went to the emergency room.  Given the foregoing, the Board finds that an addendum medical opinion would be helpful in adjudicating the Veteran's claims for service connection. 

The Board also notes that the Veteran has received both private treatment and VA treatment with respect to his claims for service connection.  In this regard, the Veteran testified that he received a year and a half of treatment from several chiropractors at Buffalo General in 1986, he was seen at Buffalo Millard Fillmore Hospital where he had MRI's done in the 1980s and 1990s, and sometime during the 1990s, he received treatment for his back at the Baltimore VA Medical Center (VAMC).  However, treatment records from the Baltimore VAMC are not contained in the claims file and the earliest private treatment records are dated March 2000.  Accordingly, remand is warranted to obtain relevant outstanding and ongoing medical records.  38 U.S.C.A.   § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers, both VA and private, from whom he has received treatment for his low back and cervical spine conditions.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain and associate with the record any outstanding VA treatment records, to include treatment records from the Baltimore VAMC, as well as updated VA treatment records dated since April 2014 to the present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

2. After the above is completed to the extent possible, send the claims file to the examiner who conducted    the April 2014 examination, if available, to obtain       an addendum opinion with respect to the Veteran's low back and cervical spine conditions.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to          the request, one should be scheduled.  

Following review of the claims file, the examiner should explain whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back and cervical spine conditions are etiologically related to service.  The examiner should explain why or why not, to include explain why the conditions are not post-traumatic reactions from the accident but merely of delayed onset.  In forming the opinion, the examiner should also take into account the Veteran's assertions that he has continued to suffer from low back and cervical spine pain since separating from service and that he did not seek treatment for either condition until three years after separation from service due to a lack of medical insurance.

3. After completing the above development, and any other development deemed necessary, readjudicate    the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




